DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37-55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims are dependent on a cancelled claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

Claims 20-24, 27, 30, 37-39, 41-43, 47, 49, 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor (US 5,202,617) in view of Hunt et al. (US 7,596,437)

Re Claim 20; Nor discloses a maintenance device (30) for coupling to an electric vehicle (30) and performing maintenance on an electrical system of the electric vehicle, comprising: 
a device housing (30); a controller (32) in the housing configured to control operation of the maintenance device; (Fig. 3)
a charging source (46) which is controlled by the controller (32); 
low voltage input/output circuitry (the control bus) coupled to the controller (32); (Fig. 3, 4)
a bus outside (38) of the housing coupled to the low voltage input/output circuitry; (Fig. 3 and 4)
a plug (68, the bottom part. Also see Col. 6 line 5-15) coupled to the bus outside of the housing, the junction box having a databus connection configured to couple to low voltage systems of the electric vehicle including a databus of the electric vehicle to thereby receive outputs from sensors of the electric vehicle (Fig. 4, Col 6 line 35-45), and 
communicate with a controller (48) of the electric vehicle and control operation of the vehicle during charging of a high voltage battery pack of the vehicle; (Disable the traction motor during charging Col. 7 line 55-60) and 

wherein the controller is configured to control charging of the high voltage battery pack using the high voltage junction box while communicating with the electric vehicle through the low voltage junction box (Col. 6 line 25-45) to cause contactor relays (72, Fig. 4) of the vehicle to close and thereby provide an electrical connection to the high voltage battery pack. (Col. 9 35-45)
Nor does not necessarily disclose separating the junction box 34 into a high voltage junction box and a low voltage junction box and wherein the low voltage and
However Hunt discloses an appropriate connector selected from a plurality of connectors based upon a specific type of the electric vehicle. (Abstract, Fig. 3, Col. 8, Claim 5 etc.).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have selected an appropriate connector from a plurality of connectors for both the low voltage and high voltage junction box motivated by the desire to connect the maintenance device to a specific type of the electric vehicle to expand the userablity of the maintenance device or to make the maintenance device universal to multiple vehicles. 
The combination does not disclose low and high voltage junction boxes
However low and high voltage junction boxes were known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replace plug 68 of Nor with a low voltage and high voltage junction boxes in order to separate both the data cable and the power cable so that there is no interference in the signal communication. 

Re Claim 21; Nor discloses including communication circuitry configured to couple to the databus of the electric vehicle. (Fig. 4)

Re Claim 22; Nor discloses including communication circuitry configured to couple to the battery pack of the electric vehicle. (Fig. 4)

Re Claim 23 Nor discloses including power supply circuitry (46) configured to be powered by a 12 volt source of the vehicle. (Fig. 4)

Re Claim 24; Nor discloses including a shut off switch (Manual control, 62 Fig. 3) configured to be actuated by an operator to disconnect the charging  source from the battery pack.

Re Claim 27; Nor discloses wherein the controller is configured to communicate with the databus of the electric vehicle during charging of the battery pack. (Fig. 4)

Re Claim 30; Nor discloses wherein the controller is electrically isolated from the charging source. (Fig. 4).


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor in view of Hunt and further in view of Balko (US 6,009,742)

Re Claim 26; Nor discloses a maintenance device as discussed above. 
Nor does not disclose the details of maintenance device to including a bridge circuit configured to couple to the battery pack and wherein a voltage difference across the bridge circuit is indicative of electrical current leakage from the battery pack to electrical ground.

Therefore it would have been obvious to have used the bridge circuit in the device of the maintenance device of Nor motivated by the desire to adequately measure value intending to measure by the change in resistance detected in the bridge circuit. 

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor in view of Hunt and further in view of Mouchet (2013/0106596)

Re Claims 28 and 29; Nor discloses a maintenance device as discussed above.
Nor does not disclose  A slave device configured to couple to the maintenance device of , the slave device including a slave charging source configured to apply a slave charge to the battery pack and wherein the controller controls the slave charging source to thereby apply a total charge.
However Mouchet discloses A slave device configured to couple to the maintenance device of , the slave device including a slave charging source configured to apply a slave charge to the battery pack and wherein the controller controls the slave charging source to thereby apply a total charge (Par. 0064, Fig. 13).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled another device to charge the device of Nor in order to provide power to use the device of Nor

Claims 25, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor in view of Hunt and further in view of  Eder et al (US 2011/0258112)

Re Claims 25 and 32; Nor disclosure has been discussed above.
Nor does not disclose including a controllable load configured to selectively discharge the battery pack and further including an electrical load configured to electrically discharge a cell or battery of the battery pack.
However Eder discloses a controllable load configured to selectively discharge the battery pack and further including circuitry load configured to electrically discharge a cell or battery of the battery pack. (Par. 0044).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have discharge the battery and sell to the grid as disclosed by Eder motivated by the desire to balance the grid when needed and also for benefit financially. 

Re Claim 31; Eder discloses including a memory configured to log information related to charging of the battery pack. (Par. 0035)

Re Claim 33; Nor in view of Eder discloses wherein the controllable load as discussed above. 
The combination does not disclose includes at least two load resistances configured to the selectively electrically coupled to a battery pack.
. 


Response to Arguments
7.	Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nor does not disclose the amended limitation to include the state that the communication through the low voltage junction box is used to cause contact relays of the vehicle to close and thereby provide an electrical connection to the high voltage battery pack.
However the examiner respectfully disagree, as shown in the rejection, the Nor teaches such a limitation by closing or opening the relay 72 of the vehicle in communication through the low voltage junction box thereby provide an electrical connection to the high voltage battery pack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DANIEL KESSIE/
01/13/2022
Primary Examiner, Art Unit 2836